IF dwdinfs D

IN THE UNITED STATES BANKRUPTCY COURT JUL 15 2019
DISTRICT OF KANSAS
GLERK
U.S, Court of Bankruptey
In Re: By Deputy

CAH Acquisition Company #5, LLC
D/B/A HILLSBORO COMMUNITY HOSPITAL CASE NUMBER 19-10359-11

OBJECTION TO MOTION FOR RULE 2004 EXAMINATION and PRODUCTION OF
DOCUMENTS and MOTION TO QUASH THE SUBPOENA

Michael Reeh, MD represents himself. He is an active medical staff member of Hillsboro
Community Hospital and has been for 25 years. Dr. Reeh has no debt to Hillsboro Community
Hospital and is being damaged by the Trustee by frivolous legal activity which could have been
avoided by the Trustee. Dr. Reeh stipulates that he has had communication with third parties about
the current Trustee and management of Hillsboro Community Hospital. This was required by
K.A.S. 65-4923. His communication is privileged and not subject to subpoena under K.A.S. 65-
4915(b). This Rule 2004 examination of Michael Reeh, MD functions as retaliation for his required
reports to the State and Federal regulatory agencies. Michael Reeh, MD prays that the court quash
this Rule 2004 subpoena.

65-4923 (a) If a health care provider, or a medical care facility agent or employee who is
directly involved in the delivery of health care services, has knowledge that a health care
provider has committed a reportable incident, such health care provider, agent or
employee shall report such knowledge as follows:...

...(b) If a reportable incident is reported to a state agency which licenses health care
providers, the agency may investigate the report or may refer the report to a review or
executive committee to which the report could have been made under subsection (a) for
investigation by such committee.

65-4915(4)(b)..., the reports, statements, memoranda, proceedings, findings and other records

Case 19-10359 Doc#161 Filed 07/15/19 Page1of3
submitted to or generated by peer review committees or officers shall be privileged and shall not
be subject to discovery, subpoena or other means of legal compulsion for their release to any person
or entity or be admissible in evidence in any judicial or administrative proceeding. Information
contained in such records shall not be discoverable or admissible at trial in the form of testimony
by an individual who participated in the peer review process. The peer review officer or committee
creating or initially receiving the record is the holder of the privilege established by this section.
This privilege may be claimed by the legal entity creating the peer review committee or officer, or

by the commissioner of insurance for any records or proceedings of the board of governors...”

 

Clerk of the Court

Michael Reeh, MD Mea fonl fel J Mp

104 N Washington St.

Hillsboro, KS 67063

cc PATRICIA E. HAMILTON, #13263
WESLEY F. SMITH, #18517

917 S.W. Topeka Boulevard

Topeka, Kansas 66612

Telephone ~ (785) 408-8000

Facsimile ~ (785) 408-8003

E-Mail ~ WSmith@StevensBrand.com

E Mail ~ PHamilton@StevensBrand.com
Counsel for Chapter 11 Trustee Brent King

Case 19-10359 Doc#161 Filed 07/15/19 Page 2of3

 
IN THE UNITED STATES BANKRUPTCY COURT
DISTRICT OF KANSAS

In Re:

CAH Acquisition Company #5, LLC
D/B/A HILLSBORO COMMUNITY HOSPITAL CASE NUMBER 19-10359-11

CERTIFICATE OF SERVICE

The undersigned certifies that service of the attached document, OBJECTION TO
MOTION FOR RULE 2004 EXAMINATION and PRODUCTION OF DOCUMENTS and
MOTION TO QUASH THE SUBPOENA

was accomplished as follows:

Name Manner of Service Date/Time
7-15-2019/08:35

PATRICIA E. HAMILTON, #13263 Facsimile ~ (785) 408-8003

E-Mail ~ WSmith@StevensBrand.com

E Mail ~ PHamilton@StevensBrand.com
WESLEY F. SMITH, #18517
917 S.W. Topeka Boulevard
Topeka, Kansas 66612

 

 

 

 

 

Wh: eK, Mi?

Michael Reeh, MD

104 N Washington St.
Hillsboro, KS 67063
Facsimile ~ 620-947-3819
Email mdmbal@me.com

Case 19-10359 Doc#161 Filed 07/15/19 Page 3of3

 
